Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on July 27, 2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) filed on July 27, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Peter Zacharias on August 22, 2022.
The application has been amended as follows: 
In claim 1, last line:
After “signals”, add -- , wherein the filling degree is an extent to which the pre-compression chamber is filled with crop material --.
In claim 11, last line:
After “signals”, add -- , wherein the filling degree is an extent to which the pre-compression chamber is filled with crop material --.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
The claims are allowed for the same reasons as set forth in the Notice for Allowance mailed on July 22, 2022. 
In the IDS filed on July 27, 2022, EP 3 020 266 A2 to Wilmink discloses a loader wagon (1) having microwave sensors for sensing a weight percentage (see para. 15) of halm material. EP 0 3535 884 to Thompson discloses a microwave moisture sensing arrangement in a container (see fig. 4).  Neither references disclose utilizing microwave sensors within a pre-compression chamber of an agricultural baler and estimating a filling degree of at least a portion of the pre-compression chamber based on the wave-related property associated with the microwave signals
US 2018/0332773 A1 to Roberts discloses a baler having an NIR sensor on a side of a pre-compression chamber to determine moisture, dry matter, and net energy. There is no motivation to apply microwave sensors from a load wagon of Wilmink or a container of Thompson to the pre-compression chamber of Roberts because Wilmink and Thompson are not related to baling art and they do not suggest the use of microwave sensors in a pre-compression chamber. Additionally, none of these references discloses estimating a filling degree of at least a portion of the pre-compression chamber based on the wave-related property associated with the microwave signals.      
Therefore, the Examiner concluded that claims 1-19 are allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY T NGUYEN whose telephone number is (571)272-4520. The examiner can normally be reached Mon-Fri 8:30am-6pm - second Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM EISEMAN can be reached on 571-270-3818. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIMMY T. NGUYEN
Primary Examiner
Art Unit 3725



/JIMMY T NGUYEN/Primary Examiner, Art Unit 3725                                                                                                                                                                                                        August 22, 2022